Title: To John Adams from Benjamin Dewitt, 20 March 1800
From: Dewitt, Benjamin
To: Adams, John



To John Adams L.L.D.—President of The American Academy of Arts & Sciences, & President of the United States—SirState of New York Albany March 20th. 1800



I have the honor to inform you, agreable to a rule of the Society for the promotion of Agriculture Arts & Manufactures, that at a late meeting you was Unanimously elected An Honorary Member thereof—We knew Not how to retrieve the loss of our late illustrious Member The Venerable Husbandman of Mount Vernon, except by placing in his stead the One of Braintree—Our President is directed to transmit you A volume of our Transactions which we hope will meet with your Approbation—
I am Sir / with the greatest respect / Your Most Obedt.


Benjamin DeWittSecry: Agric. &ca Society